Citation Nr: 1642488	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type I, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was previously remanded by the Board in February 2014, November 2014, and October 2015.  

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing in February 2013.  A transcript of that hearing is of record.  In an August 2015 letter, the Veteran was notified that the VLJ who conducted his hearing was no longer employed by the Board, and given the option to schedule another Board hearing.  The Veteran was informed that if she did not respond within 30 days of the date of the correspondence, then the Board would assume that she did not want another hearing and proceed with the claims accordingly.  As noted in the October 2015 remand, the Veteran has not responded to the August 2015 correspondence; therefore, the Board will proceed with her claim.  


FINDING OF FACT

The most probative evidence does not demonstrate that it is at least as likely as not that the Veteran's diabetes mellitus, type I, is caused by service, or is caused or aggravated by her service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

September 2010 and June 2011 VA letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's records from the Social Security Administration (SSA) have also been obtained.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in December 2014, and an addendum opinion was obtained in January 2016.  The record does not reflect that the examination was inadequate for purposes of determining entitlement to service connection for diabetes mellitus.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the electronic claims folder, conducted a physical examination of the Veteran, and provided an opinion supported by a rationale.  
  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to her complaints during service, and in so doing noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for service connection.  They also asked questions to draw out the current state of the Veteran's disability.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §3.303.  
Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

A disability that is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including diabetes mellitus, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran's service treatment records (STRs) do not contain a diagnosis of diabetes mellitus.  The record reflects that the Veteran was diagnosed with diabetes mellitus in approximately 2001 or 2002.  

During the February 2013 hearing, the Veteran asserted that one can get diabetes from many years of stress.  She felt that all the stress she experienced in the years following her military sexual trauma could have caused the onset of her diabetes mellitus.  

A VA examination was conducted in December 2014.  The examiner recorded a diagnosis of diabetes mellitus, Type I.  The examiner concluded that the Veteran's diabetes mellitus was less likely than not due to service, noting that the Veteran's STRs are negative for a diagnosis or treatment of diabetes, and that she was not diagnosed with diabetes until about 2005, 23 years after separation.  The examiner discussed Type I diabetes, and stated while its causes are not entirely understood, scientists believe that both genetic factors and environmental triggers are involved.  The examiner found that its onset has nothing to do with diet, stress, or lifestyle, and that there is nothing one can do to prevent Type I diabetes.  

A January 2016 supplemental opinion stated that it is less likely than not that the Veteran's diabetes mellitus, type I, had its clinical onset during service or is otherwise related to an event or incident of service, or was caused by or aggravated by service-connected PTSD.  The examiner explained that the weight of medical literature is against an association between PTSD/migraine and the development of type I diabetes or the aggravation of type I diabetes.  The medical literature, per the examiner, states that environmental triggers for Type I diabetes are things such as cold weather with most initial autoantibodies appearing during the cold period in the fall and winter, fewer hours of daylight resulting in less Vitamin D and viral infections.  The examiner explained that PTSD is not an environmental trigger, and cited a specific medical article in support of her conclusion.  

The Board notes that the December 2014 examiner stated that the Veteran's diabetes was diagnosed in 2005, while the Board's review of the record reveals indications that the Veteran was diagnosed with diabetes in 2001 or 2002.  Nonetheless, this discrepancy does not significantly affect the probative value of the examiner's opinion because the record reflects that the Veteran's diabetes mellitus did not occur until many years after her separation from service in 1982, which is consistent with the examiner's opinion.  The chronic disease presumption does not apply in this case because the Veteran's diabetes was diagnosed significantly more than one year after service.  38 C.F.R. § 3.307(a)(3).  

Even though presumptive service connection is not available, the Board must also consider service connection on a nonpresumptive direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Veteran contends that the stress of her in-service military sexual trauma caused her to develop diabetes.  The examiner has asserted that the onset of type I diabetes has nothing to do with stress, and has cited literature in support of the contention that the type of environmental triggers that might contribute to type I diabetes are cold weather and the related fewer hours of sunlight.  The Board recognizes that the Veteran has worked as a registered nurse, meaning that she has medical training and is competent to provide opinions on medical questions.  The Board has weighed the Veteran's opinion and the opinion of the examiner, and finds that the examiner's opinion has more probative value because it contains a more detailed rationale, and cites to medical literature in support of the conclusion.  Therefore, the Board finds that the most probative evidence of record demonstrates that it is less likely than not that the Veteran's diabetes mellitus was caused by service.  

Another avenue of exploring the Veteran's contention that her diabetes is the result of the stress related to her in-service military sexual trauma is the argument that the diabetes is secondary to service-connected PTSD.  The examiner has stated that the weight of medical literature is against an association between PTSD and the development or aggravation of type 1 diabetes.  The examiner has also found that PTSD is not an environmental trigger, and cited to medical literature discussing the type of environmental triggers that are related to diabetes.  As noted above, the Board finds that the examiner's opinion, which is supported by a detailed rationale citing specific medical articles, is more probative than that of the Veteran.  Therefore, the record is against finding that the Veteran's diabetes was caused or aggravated by her service-connected PTSD.  
 




The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for diabetes mellitus, type I, including as secondary to service-connected PTSD, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for diabetes mellitus, type I, to include as secondary to service-connected PTSD, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


